Citation Nr: 1034029	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-27 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a left ring 
finger disability involving a dislocation with residual 
contraction deformity and degenerative changes of the proximal 
interphalangeal joint.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 
1979 to February 1980 and from February 1981 to September 2008.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2008 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, as part of 
the Benefits Delivery at Discharge (BDD) program.  The purpose of 
the BDD program is to help ensure a smooth transition from 
military to civilian status by allowing service members to file 
pre-discharge claims for disability compensation with VA.  In 
order to facilitate the quick processing of claims under the BDD 
program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document involved in 
the claims process.  The use of this system allows VA to leverage 
information technology in order to more quickly and accurately 
decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

The October 2008 rating decision at issue granted the Veteran's 
claim for service connection for a left ring finger disability 
and assigned an initial 0 percent (i.e., noncompensable) rating 
retroactively effective from October 1, 2008, the day following 
his discharge from service when he returned to life as a 
civilian.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals his initial rating, VA must consider whether he 
is entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).  

As support for his claim, the Veteran testified at a hearing in 
August 2010 at the Board's offices in Washington, DC (Central 
Office hearing) before the undersigned Veterans Law Judge.  


FINDING OF FACT

The left ring finger disability involves a residual, 40-degrees' 
flexion deformity with degenerative arthritis - confirmed by X-
ray, and associated pain.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 10 percent, 
though no greater, for the left ring finger disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5230 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, a letter satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2008.  
This letter informed him of the evidence required to substantiate 
his claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  The letter also complied with 
Dingess by as well discussing the downstream disability rating 
and effective date elements of his claim.

It further deserves pointing out that this claim arose in the 
context of the Veteran trying to establish his underlying 
entitlement to service connection - since granted.  And the 
Court has held that, once service connection has been granted, 
the context in which the claim initially arose, the claim has 
been substantiated; therefore, additional VCAA notice under 
§ 5103(a) is not required because the initial intended purpose of 
the notice has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 
128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Rather, thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting a downstream issue such as the 
initial rating assigned for the disability, only the notice 
requirements for a rating decision and SOC described in 38 U.S.C. 
§§ 5104 and 7105 control as to the further communications with 
the Veteran, including as to what evidence is necessary to 
establish a more favorable decision with respect to downstream 
elements of the claim.  Id; see also VAOPGCPREC 8-2003, 
69 Fed. Reg. 25180 (May 5, 2004).  And, here, the RO provided the 
Veteran this required SOC in July 2009 discussing the reasons and 
bases for not assigning a higher initial rating and citing the 
applicable statutes and regulations.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), service personnel records 
(SPRs), and arranged for a VA pre-discharge compensation 
examination - including to assess the severity of his left ring 
finger disability.  The record is inadequate and the need for a 
more contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2009).  Here, the VA compensation examination was 
provided in August 2008, so relatively recently.  Consequently, 
another examination is not needed because there is sufficient 
evidence, already of record, to fairly decide this claim insofar 
as assessing the severity of this condition.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Also 
keep in mind the Board is partly granting this claim, increasing 
the initial rating from 0 to 10 percent.  Therefore, the Board 
finds that VA has complied with the duty-to-assist requirements.  
38 U.S.C.A. § 5103A.



II.  Analysis

The Veteran asserts that his left ring finger disability is more 
severe than currently rated and, therefore, warrants a 
compensable initial rating.

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following the granting of service 
connection, the Board finds that some additional discussion of 
the Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).

In Fenderson, the Court noted the distinction between a new claim 
for an increased evaluation of a service-connected disability and 
a case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is of 
primary importance.  In the Fenderson scenario, however, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability warrants 
the assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.



The RO initially rated the Veteran's disability under 38 C.F.R. 
§ 4.114, DC 5230, for limitation of motion of the ring finger, 
which the Board agrees is the most appropriate DC.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if 
supported by explanation and evidence).  

But based upon review of the evidence in the claims file, and 
with additional consideration of DCs 5003 and 5010, also 
applicable, the Board finds the Veteran's left ring finger 
disability meets the criteria for a higher 10 percent initial 
rating since he has arthritis in this finger and associated pain 
and painful motion.  

Ratings for functional impairment of the upper extremities depend 
on which extremity is the major extremity, i.e., the one 
predominantly used by the individual.  Only one extremity is 
considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69 (2009).  The Veteran indicated during his recent 
hearing that he is right-handed 
(i.e., right-hand dominant), so the disability at issue is 
affecting the ring finger on his minor hand, instead of major 
hand.  In any event, as will be explained, this distinction is 
ultimately inconsequential under the applicable rating criteria 
and facts of this particular case in terms of providing him a 
potentially higher initial rating.  

Normal range of motion of the second through fifth fingers is 0 
to 90 degrees of the metacarpophalangeal (MCP) joint, 0 to 100 
degrees of the proximal interphalangeal (PIP) joint, and 0 to 70 
or 80 degrees of the distal interphalangeal (DIP) joint.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (1) (2009).  

38 C.F.R. § 4.71a, Diagnostic Code 5230, however, only provides 
for at most a noncompensable (0 percent) disability rating for 
limitation of motion of the ring or little finger, and 
irrespective of whether affecting the major or minor extremity.  


Thus, the Board must look to alternative Diagnostic Codes to 
determine whether a higher disability rating is warranted for the 
Veteran's left ring (fourth) finger disability.  Any change in DC 
by a VA adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

During his August 2008 VA compensation examination, the Veteran 
reported that he dislocated his left ring finger and underwent 
surgical correction/fusion in 1991.  Although he denied pain at 
that time, he did however report that he is unable to put on his 
wedding ring in light of a contraction deformity.  On objective 
physical examination of this finger, it was confirmed he has a 
flexion deformity of 40 degrees at the PIP joint of this finger.  
The examiner found normal grip strength in the left hand and no 
tenderness to palpation of the PIP joint.  Also, the tip of the 
left thumb could be approximated to the tips of all the fingers 
and the tips could be approximated to the transverse fold of the 
palm without any difficulty.  Based on 
X-rays of the left hand taken in May 2006, the examiner found 
evidence of minimal degenerative changes at the PIP joint of the 
left fourth finger.  His diagnosis was "dislocation of the left 
ring finger, treated surgically, now with residual deformity and 
degenerative changes as described at the PIP joint."  

As mentioned, that examiner did not observe any limitation of 
motion of the PIP joint of the left ring finger, that is, other 
than the 40 degrees' flexion contracture.  And, regardless, any 
limitation of motion of the PIP joint of this finger warrants 
only a 0 percent rating under DC 5230.  Also, the examiner made 
no explicit finding on whether the Veteran's left ring finger is 
ankylosed, but again, only stated that he has a flexion deformity 
at 40 degrees at the PIP joint.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  However, under 38 C.F.R. § 4.71a, 
DC 5227 (2009), only a 0 percent rating is available for both 
unfavorable and favorable ankylosis of a ring finger, whether the 
major or minor extremity.  So even if the Veteran's left ring 
finger was ankylosed, this still would nonetheless only provide 
him at most a noncompensable rating.

But it must be additionally considered that the Veteran also has 
arthritis in this finger, which X-rays have confirmed.  And 
according to DCs 5003-5010, he therefore is entitled to at least 
the minimum compensable rating of 10 percent, even absent any 
limitation of motion.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (requiring 
consideration of the affect pain may have on his range of motion, 
such as during prolonged, repetitive use or when most problematic 
("flare ups")).

The Board also has given due consideration to the Veteran's lay 
testimony, including during his recent hearing, which provides 
competent and credible evidence that he has had pain in this 
finger - especially with use, at least on an intermittent and/or 
progressive basis.  Although the VA examiner did not observe any 
pain in this finger at the time of his examination of the 
Veteran, the Veteran testified during his hearing that he has 
what amounts to daily pain of 10/10 intensity and can only 
"peck" with this finger when typing at his job, rather than do 
a normal keystroke.  He also described the type of weakness and 
incoordination in this finger (such as when required to file 
something at his job) contemplated by DeLuca.  He is certainly 
competent to testify to these type symptoms and resultant 
impairment, as this is within the realm of his senses.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  And in the absence of any contravening medical 
evidence since the VA examination, some two years ago, his 
assertions of pain in his left ring finger are credible and 
provide probative evidence in support of his claim.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) and 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability, even where not corroborated by contemporaneous 
medical evidence).

That said, an even higher disability rating is not warranted 
because the evidence does not establish that any finger besides 
the left ring finger has any associated disability.  This 
precludes assigning an even higher rating under any of the other 
potentially applicable criteria for individual or multiple digits 
under 38 C.F.R. § 4.71a, DCs 5216-5230.  
Moreover, since the Veteran's left ring finger disability has 
never been more than 10-percent disabling at any time since the 
effective date of service connection, the Board cannot "stage" 
this rating.  Fenderson, 12 Vet. App at 125-26.  

Reasonable doubt has been resolved in the Veteran's favor in 
increasing his initial rating from 0 to 10 percent, but the 
preponderance of the evidence is against his claim for an even 
higher rating, so no additional reasonable doubt to resolve in 
his favor beyond this point.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
left ring finger disability has markedly interfered with his 
ability to work, meaning above and beyond that contemplated by 
his 10 percent (previously noncompensable) schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 10 percent initial rating is granted for the left ring 
finger disability, subject to the laws and regulations governing 
the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


